Citation Nr: 0717563	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1970 to 
January 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim for 
entitlement to service connection for PTSD.

In a June 2005 substantive appeal, the veteran requested a 
Board hearing, which was subsequently withdrawn in September 
2005.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Any current diagnosis of PTSD is not based on a verified 
stressor of service origin.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes enhanced obligations on VA 
to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).

A letter from the VA in February 2005 informed the veteran of 
the information and evidence necessary to substantiate the 
claim.  The VCAA letter also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter also notified 
the veteran, at page one, of the need to submit any evidence 
or information that would help to substantiate his claim.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

After the initial VCAA notice, in March 2006 the veteran was 
informed of the types of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  This communication satisfies the Dingess notice 
requirement.

As the veteran's claim is partially based on an in-service 
personal assault, the Board recognizes that additional notice 
is required advising the veteran that evidence from other 
sources may constitute credible supporting evidence.  The 
June 2005 statement of the case (SOC) informed the veteran of 
evidentiary requirements for a claim of PTSD based on in-
service personal assault.  See 38 C.F.R. § 3.304(f)(3) (2006) 
(requiring credible supporting evidence of claimed stressors, 
if not combat related, in addition to a diagnosis of PTSD in 
order to grant service connection).  Further, in February 
2006, the RO sent notice requesting additional information 
regarding the personal assault.  Thus, the Board finds that 
the veteran has received sufficient notice under 38 C.F.R. § 
3.304(f)(3).  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, some of the notice was provided after 
the initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

There has also been compliance with the duty to assist 
requirements of the VCAA and implementing regulations.  All 
available service medical, VA, and private treatment records 
have been obtained.  As in this case, where there is no 
finding of a verified in-service stressor, a VA medical 
examination is not necessary.  No other relevant records have 
been identified by the veteran.  In fact, in a September 2006 
statement, the veteran clearly stated that he had no further 
information or evidence to substantiate his claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.


Pertinent Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  If, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.

Under section 3.304(f)(3), if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3). 



 Analysis

The veteran contends that service connection for PTSD is 
warranted because it is the result of in-service stressor 
events, which include witnessing a comrade walk into a 
propeller and being personally assaulted by a comrade while 
serving in the Navy between December 1970 and January 1972.

The Board has reviewed all of the evidence of record.  The 
evidence does not establish that the veteran engaged in 
combat with the enemy, therefore the veteran's lay testimony 
alone may not establish the occurrence of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  The act of 
"engaging in combat," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Mere service in a combat 
area or combat zone does not in itself lead to the conclusion 
that an individual engaged in combat.  VAOPGCPREC 12-99 
(October 18, 1999).  Here, there is no evidence of record 
that establishes that the veteran engaged in combat, his in-
service stressors therefore must be verified. 

In order to attempt to verify the stressors, the Board 
reviewed the veteran's in-service medical records.  In a 
January 1972 service examination prior to discharge, the 
veteran was evaluated as psychiatrically normal.  In 
addition, although the veteran contends that during the 
personal assault he was struck above the eye and a scar 
formed, there is no indication of this identifying mark in 
the medical records, nor has he corroborated this with any 
other outside evidence.  The veteran's in-service medical 
records therefore fail to verify the claimed stressors.   

Further, the veteran's service personnel records are silent 
with respect to any of the identified stressor incidents as 
described by the veteran or any injuries from these 
incidents.  With regard to personal assault stressors, 
evidence of behavior changes including, but not limited to, 
substance abuse, deterioration in work performance, and 
episodes of depression may corroborate the stressor episodes.  
38 C.F.R. § 3.304(f)(3).  There is, in fact, evidence of 
substance abuse after the claimed stressor events in the 
personnel records.  However, this substance abuse does not 
constitute a behavior change because in a February 2005 
statement, the veteran clearly states his substance abuse 
problems were present prior to even joining the service.  The 
Board concludes that the veteran's service medical and 
personnel records have a high probative value as they are 
contemporaneous to the veteran's time in service.

A September 2005 post-service treatment record shows a 
diagnosis of PTSD.  The treatment record states that the 
veteran's reported stressors include the aforementioned 
personal assault and propeller blade incident.  The Board 
notes that a diagnosis of PTSD that is based on an 
examination, which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Therefore, even if there is a diagnosis of PTSD, service 
connection cannot be established without evidence 
corroborating the stressors.  The Board acknowledges the 
veteran's assertions and the screening he submitted.  
However, the veteran's statements alone are insufficient to 
support a grant of service connection, additional evidence is 
required.

The Board also acknowledges that personal assault cases fall 
within a category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).

In the April 2005 notice of disagreement, the veteran 
identified both the name of a comrade who witnessed his 
injury and the name of his assailant.  Subsequently, in 
February 2006, the VA requested more information about the 
witness and assailant,  and requested that the veteran report 
with specific details concerning the identified stressor 
incidents.  However, in the veteran's March 2006 supplemental 
response, the veteran did not elaborate on the incident nor 
did he provide any other sufficient contact information for 
the witness or assailant.  Without further information, the 
event remains unverifiable.  With regards to the second 
stressor, the veteran failed to provide adequate evidence 
corroborating the propeller blade incident.  He was neither 
able to provide the victim's name nor was he able to provide 
the specific time-frame when the event occurred.  There is, 
therefore, no credible supporting evidence, either within the 
service records or presented by the veteran, that verify the 
veteran's claimed in-service stressor incidents.  

Therefore, the Board finds, pursuant to 38 C.F.R. § 
3.304(f)(3), that the veteran has not indicated the existence 
of any sufficient evidence from sources other than the 
veteran's service records and current treatment records that 
may corroborate the veteran's account of the stressor 
incidents.  At this juncture, then, there is no verified or 
verifiable in-service stressful experience to support a 
diagnosis of PTSD; hence, further development of the claim is 
not warranted.  Accordingly, any diagnosis of PTSD lacks 
probative value and is insufficient to support an award of 
service connection for PTSD.  A diagnosis of PTSD must 
include a verified stressor for service connection to be 
granted.  Cohen, supra.  In that regard, the Board finds that 
the veteran's claim for PTSD must be denied since the veteran 
was unable to provide sufficient evidence to verify the 
alleged in-service personal assault.	

Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met.  Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


